THIRD AMENDMENT AND RATIFICATION OF CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS

 

THIS THIRD AMENDMENT AND RATIFICATION OF CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS (this “Agreement”) is entered into on February 8, 2018, by ENVIROSTAR,
INC., a Delaware corporation (the “Borrower”), STEINER-ATLANTIC CORP., a Florida
corporation (“Steiner”), DRYCLEAN USA LICENSE CORP., a Florida corporation
(“Dryclean USA”), WESTERN STATE DESIGN, INC., a Delaware corporation (“Western
State”; Steiner, Dryclean USA and Western State, collectively, the “Original
Guarantor”), MARTIN-RAY LAUNDRY SYSTEMS, INC., a Delaware corporation
(“Martin”), Tri-State Technical Services, Inc., a Delaware corporation
(“Tri-State”) and AAdvantage Laundry Systems, Inc., a Delaware corporation
(“AAdvantage”) (Original Guarantor, Martin, Tri-State, and AAdvantage,
individually and/or collectively, the “Guarantor”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”).

 

RECITALS:

 

A.       Borrower requested and Bank agreed to make a term loan in the amount of
$5,000,000.00 (the “Term Loan”) to Borrower, as evidenced by that certain Term
Note dated as of October 7, 2016 from Borrower in favor of Bank in the original
principal amount of $5,000,000.00 (the “Original Term Note”), which Original
Term Note is secured by that certain Security Agreement: Business Assets dated
as of October 7, 2016 from Borrower and Original Guarantor in favor of Bank (as
the same may be amended or modified from time to time, the “Security
Agreement”).

 

B.       Borrower also requested and Bank agreed to issue a line of credit in
the amount of $15,000,000.00 (the “Line of Credit”) to Borrower, as evidenced by
that certain Line of Credit Note dated as of October 7, 2016 from Borrower in
favor of Bank in the original principal amount of $15,000,000.00 (the “Original
Line of Credit Note”), which Original Line of Credit Note is secured by the
Security Agreement. The Term Loan and the Line of Credit are collectively
referred to as the “Loan.”

 

C.       As additional security for the Original Term Note and the Original Line
of Credit Note, each Original Guarantor executed and delivered to Bank those
certain Continuing Guaranty agreements dated as of October 7, 2016 (as each of
the same may be amended or modified from time to time, individually and/or
collectively, the “Original Guaranty”).

 

D.       In connection with the execution of the Original Term Note and the
Original Line of Credit Note and the Security Agreement, Borrower and Bank
entered into that certain Credit Agreement dated as of October 7, 2016 (as the
same may be amended or modified from time to time, the “Credit Agreement”).

 

E.       Thereafter, Borrower acquired Martin and in connection therewith,
Borrower, Original Guarantor and Martin entered into that certain Amendment and
Ratification of Credit Agreement and Other Loan Documents dated as of June 23,
2017 (the “First Amendment”), which First Amendment which added Martin as a
co-guarantor under the Loan. Contemporaneously therewith, Martin executed and
delivered to Bank (i) that certain Continuing Guaranty dated as of June 23, 2017
in favor of Bank (as the same may be amended or modified from time to time, the
“Martin Guaranty”), and (ii) that certain Security Agreement: Business Assets
dated as of June 23, 2017 in favor of Bank, which secures Martin’s obligations
under the Martin Guaranty and the other Loan Documents (as defined below) (as
the same may be amended or modified from time to time, the “Martin Security
Agreement”).

 

F.       In connection with the acquisition of Tri-State by the Borrower, the
Borrower requested and Bank agreed to increase the Term Loan to be
$7,172,399.00, as evidenced by that certain Amended and Restated Term Note dated
as of October 30, 2017 from Borrower in favor of Bank in the original principal
amount of $7,172,399.00 (the “Term Note”), which Term Note amended, restated,
increased and superseded the Original Term Note in its entirety, and is secured
by the Security Agreement. In connection therewith, Borrower, Original
Guarantor, Martin and Tri-State entered into that certain Second Amendment and
Ratification of Credit Agreement and Other Loan Documents dated as of October
30,

Page 1

 

2017 (the “Second Amendment”), which added Tri-State as a co-guarantor under the
Loan and otherwise modified the Loan. Accordingly, Tri-State executed and
delivered to Bank (i) that certain Continuing Guaranty dated as of October 30,
2017 in favor of Bank (as the same may be amended or modified from time to time,
the “Tri-State Guaranty”), and (ii) that certain Security Agreement: Business
Assets dated as of October 30, 2017 in favor of Bank, which secures Tri-State’s
obligations under the Tri-State Guaranty and the other Loan Documents (as
defined below) (as the same may be amended or modified from time to time, the
“Tri-State Security Agreement”).

 

G.       In connection with the acquisition of AAdvantage by the Borrower, the
Borrower has now requested and Bank has agreed to increase the Line of Credit
Loan to now be $20,000,000.00, as evidenced by that certain Amended and Restated
Promissory Note dated as of even date herewith from Borrower in favor of Bank in
the original principal amount of $20,000,000.00 (the “Line of Credit Note”),
which Line of Credit Note amends, restates, increases and supersedes the
Original Line of Credit Note in its entirety, and is secured by the Security
Agreement. In connection therewith, Borrower, Original Guarantor, Martin,
Tri-State and AAdvantage are also entering into this Agreement, which adds
AAdvantage as a co-guarantor under the Loan and otherwise modifies the Loan.
Accordingly, AAdvantage is executing and delivering to Bank (i) that certain
Continuing Guaranty dated as of even date herewith in favor of Bank (as the same
may be amended or modified from time to time, the “AAdvantage Guaranty”), and
(ii) that certain Security Agreement: Business Assets dated of even date
herewith in favor of Bank, which secures AAdvantage’s obligations under the
AAdvantage Guaranty and the other Loan Documents (as defined below) (as the same
may be amended or modified from time to time, the “AAdvantage Security
Agreement”).

 

H.       The Term Note, the Line of Credit Note, the Credit Agreement, as
modified by the First Amendment, the Second Amendment and this Agreement, the
Security Agreement, the Original Guaranty, the Tri-State Guaranty, the Martin
Guaranty, the AAdvantage Guaranty the Martin Security Agreement, the Tri-State
Security Agreement, the AAdvantage Security Agreement and all other documents
executed by Borrower and Guarantor in connection with the Loan are hereinafter
referred to collectively as the “Loan Documents.” Capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Documents.

 

I.        Bank is willing to modify the Loan, increase the Line of Credit Loan
and add AAdvantage as a guarantor under the Loan, provided that Borrower and
Guarantor give Bank the representations, assurances and other agreements
hereinafter set forth.

 

W I T N E S S E T H :

 

In consideration of Bank's continued extension of credit and the agreements
contained herein, the parties agree as follows:

 

1.       The Recitals contained hereinabove are true and correct and are made a
part hereof.

 

2.       AAdvantage is hereby added as a guarantor under the Loan. All
references in the Credit Agreement and other Loan Documents to the “Guarantor”
shall now include AAdvantage.

3.       All references in the Credit Agreement and the other Loan Documents to
the “Line of Credit Note” shall now mean the “Line of Credit Note” defined in
Recital “G” above.

4.       All references to the “Loan Documents” in the Credit Agreement and
other Loan Documents shall now include the AAdvantage Guaranty and the
AAdvantage Security Agreement.

5.       Section 4.3 (f) of the Credit Agreement is hereby deleted and the
following inserted in lieu thereof:

Page 2

 



f)       Concurrent with the delivery of the financial statements required
herein, Borrower shall deliver a covenant compliance certificate in the form
attached as Exhibit A hereto, which certificate shall be certified as true and
correct by person with appropriate Borrower authority (a “Compliance
Certificate”). To the extent required by Bank, each Compliance Certificate shall
be accompanied by historical and proforma EBITDA and other supporting
information as Bank may require for any such Guarantor acquired during the prior
twelve (12) month period.

6.       Section 4.9 (a) is hereby deleted and the following inserted in lieu
thereof:

(a)       FIXED CHARGE COVERAGE RATIO (FCCR). Borrower, on a combined basis with
each Guarantor, shall maintain a minimum Fixed Charge Coverage Ratio of not less
than 1.25 to 1.00. For purposes of this Agreement, “Fixed Charge Coverage Ratio”
shall be defined as: (I) the sum of net profit after tax, depreciation,
amortization, interest expense (including any interest permitted to be paid on
shareholder debt) less net distributions less unfinanced capital expenditures,
plus (i) any stock compensation expense provided there is no present or future
cash impact from such stock compensation expense and (ii) one-time fees, costs
and expenses related to the acquisition of any Guarantor, as well as
commercially reasonable, one-time fees, costs and expenses related to future
acquisitions, approved by Bank, in accordance with the terms of this Agreement
and the other Loan Documents, divided by (II) the sum of interest expense, the
current portion of long term debt (including any principal payments permitted to
be paid on shareholder debt), and capital lease payments.

 

This financial covenant shall be tested quarterly commencing with the quarter
ending December 31, 2017 and calculated on a rolling, four quarters basis;
provided, however, that the calculations for the testing periods for the first
four (4) quarterly testing periods of any entity which becomes a Guarantor
through an acquisition by Borrower, shall be calculated by combining the
financial statements of Borrower and such Guarantor (with add-backs to such
Guarantor’s financial statements to be adjusted by Borrower to give effect to
Bank approved transaction expenses incurred by such Guarantor in connection with
its acquisition by Borrower), for the applicable rolling four quarter period,
and shall include current portion of long term debt in an amount equal to
current portion of long term debt as shown on Borrower’s quarterly financial
statement.

 

7.       The first paragraph of Section 4.9 (b) is hereby deleted and the
following inserted in lieu thereof:

(b)       ASSET COVERAGE RATIO. Borrower, on a combined basis with each
Guarantor, shall maintain a minimum Asset Coverage Ratio of not less than 1.00
to 1.00, which shall be tested quarterly; provided, however, if utilization
under the Line of Credit exceeds 65% of the maximum commitment available under
the Line of Credit for any quarter, the Asset Coverage Ratio will be tested
monthly thereafter; provided, however, if Borrower’s utilization under the Line
of Credit is less than 65% of the maximum commitment available under the Line of
Credit for three (3) consecutive fiscal months during such monthly testing, the
Asset Coverage Ratio will be tested quarterly thereafter so long as Borrower
remains in compliance with this utilization requirement as set forth in this
Section 4.9(b). For purposes of this Agreement, “Asset Coverage Ratio” shall be
defined as: the ratio of (a) the sum of (i) ninety percent (90%) of Eligible
Government Account Receivables, plus (ii) eighty-five percent (85%) of Eligible
Commercial Accounts Receivables, less the Credit Memo Refresh Lag Reserve, plus
(iii) the sum of (A) up to fifty percent (50%) of Eligible Equipment Inventory
less the Slow Moving Equipment Inventory Reserve, plus (B) up to thirty percent
(30%) of Eligible Parts Inventory less the Slow Moving Parts Inventory Reserve,
divided by (C) the outstanding principal balance of

Page 3

 

the Line of Credit. The foregoing advance rates may be adjusted by Bank from
time to time based on the results of any Field Exam or inventory appraisal(s)
required herein or conducted by Bank, provided further, that the Credit Memo Lag
Reserve may be reduced or eliminated from the calculation of the Asset Coverage
Ratio if Bank receives evidence satisfactory to Bank in Bank’s reasonable
discretion that such reserve is not required. For purposes of calculating the
Asset Coverage Ratio upon the acquisition of any Guarantor, such ratio shall be
determined by a Compliance Certificate provided by Borrower prior to the closing
of the acquisition of such Guarantor so long as the closing of the amendment to
the Line of Credit adding such Guarantor occurs within three (3) business days
from the closing of such acquisition.

 

8.       Section 4.9 (c) is hereby deleted and the following inserted in lieu
thereof:

 

(c)       SENIOR LEVERAGE RATIO. Borrower shall maintain a Senior Leverage Ratio
of not more than 2.50 to 1.00. For purposes of this Agreement, “Senior Leverage
Ratio” shall be defined as: (I) Total Funded Senior Secured Debt divided by (II)
earnings before interest, taxes, depreciation and amortization (EBITDA). The
calculation of EBITDA shall exclude certain non-cash items, limited to stock
compensation expense (provided there is no present or future cash impact from
such stock compensation expense), gain/loss from the sale of fixed assets and
temporary non-cash items relating to swap obligations. The calculation of EBITDA
shall also exclude one-time fees, costs and expenses related to the acquisition
of any Guarantor, as well as commercially reasonable, one-time fees, costs and
expenses related to future acquisitions, approved by Bank, in accordance with
the terms of this Agreement and the other Loan Documents. Funded Senior Secured
Debt shall be defined as the outstanding principal balance of the Term Loan and
the Line of Credit.

This financial covenant shall be tested quarterly commencing with the quarter
ending December 31, 2017 and calculated on a rolling, four quarters basis;
provided, however, that the calculations for the testing periods for the first
four (4) quarterly testing periods of any entity which becomes a Guarantor
through an acquisition by Borrower, shall be calculated by combining the
financial statements of Borrower and such Guarantor (with add-backs to such
Guarantor’s financial statements to be adjusted by Borrower to give effect to
Bank approved transaction expenses incurred by such Guarantor in connection with
its acquisition by Borrower), for the applicable rolling four quarter period and
shall include Total Funded Senior Secured Debt per the Borrower’s quarterly
financial statement.

9.       Section 4.9 (d) is hereby deleted and the following inserted in lieu
thereof:

(d)       TOTAL LEVERAGE RATIO. Borrower shall maintain a Total Leverage Ratio
of not more than 3.50 to 1.00. For purposes of this Agreement, “Total Leverage
Ratio” shall be defined as: (I) Total Funded Senior Secured Debt plus
Subordinated Shareholder Debt divided by (II) earnings before interest, taxes,
depreciation and amortization (EBITDA). Total Funded Senior Secured Debt plus
Subordinated Debt shall be defined as the outstanding principal balance of all
the Term Loan and the Line of Credit plus the outstanding principal balance of
any Subordinated Debt. The calculation of EBITDA shall not include non-cash
expenses limited to stock compensation expense (provided there is no present or
future cash impact from such stock compensation expense), gain/loss from the
sale of fixed assets and temporary non-cash items relating to swap obligations.
The calculation of EBITDA shall also exclude one-time fees, costs and expenses
related to the acquisition of any Guarantor, as well as commercially reasonable,
one-time fees, costs and expenses related to future acquisitions, approved by
Bank, in accordance with

Page 4

 

the terms of this Agreement and the other Loan Documents. All Shareholder Debt
must be fully subordinated to all obligations under the Term Loan and the Line
of Credit.

This financial covenant shall be tested quarterly commencing with the quarter
ending December 31, 2017 and calculated on a rolling, four quarters basis;
provided, however, that the calculations for the testing periods for the first
four (4) quarterly testing periods of any entity which becomes a Guarantor
through an acquisition of Borrower, shall be calculated by combining the
financial statements of Borrower and such Guarantor (with add-backs to such
Guarantor’s financial statements to be adjusted by Borrower to give effect to
Bank approved transaction expenses incurred by such Guarantor in connection with
its acquisition by Borrower), for the applicable rolling four quarter period and
shall include Total Funded Senior Secured Debt and Total Subordinated Debt per
the Borrower’s quarterly financial statement.

10.       Section 4.9 (f) is hereby deleted and the following inserted in lieu
thereof:

(f)       DISTRIBUTIONS. Beginning with distributions relating to fiscal year
2017 net income, distributions shall be limited to a maximum of 35% of Net
Income and, in any event, prohibited during the continuance of an Event of
Default. The calculation of Net Income shall exclude one-time fees, costs and
expenses related to the acquisition of any such Guarantor and shall exclude
commercially reasonable one-time fees, costs and expenses approved by Bank,
related to other acquisitions approved by Bank in accordance with the terms of
this Agreement and the other Loan Documents. All distributions made on account
of the 2016 calendar year attributable to 2016 net income shall not exceed those
attributable to 2015 fiscal year net income.

11.       Borrower acknowledges, represents and confirms to Bank that: (i) the
Loan Documents are valid and binding upon Borrower and are enforceable in
accordance with the terms thereof; (ii) all of the terms, covenants, conditions,
representations, warranties and agreements contained in the Loan Documents are
hereby ratified and confirmed in all respects; (iii) there are no defenses,
set-offs, counterclaims, cross-actions or equities in favor of Borrower to or
against the enforcement of the Note or any other Loan Document; (iv) no payments
of interest or any other charges have been made to Bank or paid by Borrower in
connection with any indebtedness evidenced by the Note which would result in the
computation or earning of interest in excess of the maximum rate of interest
which is legally permitted under the laws of the State of Florida or federal
law, in effect from time to time, whichever is the highest; (v) Bank is under no
obligation to further amend or modify the Loan Documents; and (vi) no default
now exists under the Loan Documents.

12.       Guarantor represents and warrants unto Bank that: (i) the Guaranty and
all other documents executed by Guarantor in connection with the Loan are valid
and binding obligations of Guarantor, enforceable in accordance with their
terms; (ii) the Loan Documents, as modified herein, shall continue to be
guaranteed by Guarantor pursuant to the terms of each Guaranty; (iii) all of the
terms, covenants, conditions, representations, warranties and agreements
contained in the Guaranty are hereby ratified and confirmed in all respects; and
(iv) no oral representations, statements, or inducements have been made by Bank
with respect to the Guaranty or any other Loan Document.

13.       Except as amended by this Agreement and the documents executed in
connection herewith, no term or condition of the Loan or the other Loan
Documents shall be modified and the same shall remain in full force and effect;
provided, however, if any provision of this Agreement is in conflict with, or
inconsistent with, any provision in the Loan Documents, then the provision
contained in this Agreement shall govern and control.

 

Page 5

 



14.       This Agreement shall be binding upon, and shall inure to the benefit
of, the respective successors and assigns of the parties hereto.

 

15.       This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original. Said counterparts shall constitute but one
and the same instrument and shall be binding upon each of the undersigned
individually as fully and completely as if all had signed but one instrument so
that the joint and several liability of each of the undersigned shall be
unaffected by the failure of any of the undersigned to execute any or all of
said counterparts.

16.       AS A MATERIAL INDUCEMENT FOR BANK TO EXECUTE THIS AGREEMENT, BORROWER
AND GUARANTOR DO HEREBY RELEASE, WAIVE, DISCHARGE, COVENANT NOT TO SUE, ACQUIT,
SATISFY AND FOREVER DISCHARGE BANK ITS OFFICERS, DIRECTORS, EMPLOYEES, AND
AGENTS AND ITS AFFILIATES AND ASSIGNS FROM ANY AND ALL LIABILITY, CLAIMS,
COUNTERCLAIMS, DEFENSES, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES,
AGREEMENTS, PROMISES AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY WHICH BORROWER
OR GUARANTOR EVER HAD, NOW HAS, OR WHICH ANY PERSONAL REPRESENTATIVE, SUCCESSOR,
HEIR OR ASSIGN OF BORROWER OR GUARANTOR HEREAFTER CAN, SHALL OR MAY HAVE AGAINST
BANK, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS, AND ITS AFFILIATES AND
ASSIGNS, FOR, UPON OR BY REASON OF THE LOAN THROUGH THE DATE THAT THIS AGREEMENT
IS EXECUTED. BORROWER AND GUARANTOR FURTHER EXPRESSLY AGREE THAT THE FOREGOING
RELEASE AND WAIVER AGREEMENT IS INTENDED TO BE AS BROAD AND INCLUSIVE AS
PERMITTED BY THE LAWS OF THE STATE OF FLORIDA.

17.       ARBITRATION.

(a)       Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)       Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Broward County, Florida selected by the American Arbitration
Association (“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (iii) be conducted by the AAA,
or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA’s commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

 

(c)       No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This

Page 6

 

exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.

 

(d)       Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Florida or a neutral retired judge of the
state or federal judiciary of Florida, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Florida and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Florida Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

(e)       Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

(f)       Class Proceedings and Consolidations. No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)       Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)       Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

18.       Waiver of Bankruptcy Stay. BORROWER AND GUARANTOR HEREBY AGREE, IN
CONSIDERATION OF THE RECITALS AND MUTUAL COVENANTS CONTAINED HEREIN, AND FOR
OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE

Page 7

 

HEREBY ACKNOWLEDGED, THAT IN THE EVENT THAT BORROWER OR GUARANTOR SHALL FILE
WITH ANY BANKRUPTCY COURT OF COMPETENT JURISDICTION OR BE THE SUBJECT OF ANY
PETITION UNDER TITLE 11 OF THE UNITED STATES CODE THE AUTOMATIC STAY IMPOSED BY
SECTION 362 OF TITLE 11 OF THE UNITED STATES CODE IS WAIVED, AND SUCH WAIVER
CONSTITUTES “CAUSE” PURSUANT TO 11 U.S.C. SECTION 362(d)(1) FOR THE IMMEDIATE
LIFTING OF THE AUTOMATIC STAY IN FAVOR OF BANK, AND BORROWER AND GUARANTOR
HEREBY KNOWINGLY AND IRREVOCABLY WAIVE ALL DEFENSES AND OBJECTIONS TO SUCH
LIFTING OF THE AUTOMATIC STAY.

 

[CONTINUES ON THE FOLLOWING PAGE]

 

 

Page 8

 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement on
February 8, 2018.

 

  BORROWER:         ENVIROSTAR, INC., a Delaware corporation         By: /s/
Henry M. Nahmad       Henry M. Nahmad, President         GUARANTOR:        
STEINER-ATLANTIC CORP., a Florida corporation               By: /s/ Michael
Steiner      Michael Steiner, President         DRYCLEAN USA LICENSE CORP., a
Florida
corporation               By: /s/ Michael Steiner         Michael Seiner,
President         WESTERN STATE DESIGN, INC., a Delaware
corporation               By: /s/ Henry M. Nahmad         Henry M. Nahmad,
President         MARTIN-RAY LAUNDRY SYSTEMS, INC., a
Delaware corporation               By: /s/ Henry M. Nahmad          Henry M.
Nahmad, President         Tri-State Technical Services, Inc., a
Delaware corporation               By: /s/ Henry M. Nahmad         Henry M.
Nahmad, President         AADVANTAGE LAUNDRY SYSTEMS, Inc., a
Delaware corporation               By: /s/ Henry M. Nahmad       Henry M.
Nahmad, President

 

 

Page 9

 

 

  BANK:       WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/Matthew
Rapoport   Name: Matthew Rapoport   Title: Vice President

 

 

 

 

Page 10

 



